Title: Thomas Jefferson to Jonathan Shoemaker, 22 April 1810
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          
            Sir
             
                     Monticello 
                     Apr. 22. 10.
          
          
		  
		  A little before my departure for Bedford I informed you that the pressures on me for money for corn & other objects would oblige me to rely on you for a very considerable sum of money, of which no delay could be admitted. on my
			 return it was some days before I went to the mill to call on you, & then learned for the first time that you were gone to the Northward & would not be back till June, & no information
			 left for me as to what I might expect. the urgency of my necessities therefore oblige me to come to an immoveable determination, and so to state it to you candidly. your arrears of rent are at present about 600.D. & within 10. days after you recieve this will be about 900. after giving every credit of which I have any knolege. not doubting but that this proceeds from difficulties of your own, and 
                  I am willing to be accomodating as far as my own will permit: but my own necessities & my own credit must be attended to before those of others. I would not demand this whole sum at once, if I
			 could be assured of recieving 200.D. on the 1st day of every month for 3. months, & 100.D. a month on the 1st day of every month after; the first remittance to be made immediately on the reciept of this. it would be with infinite reluctance that I should take any step which would destroy
                   the credit of the mills, but necessity has no law, and I must yield to it unless you can engage the monthly paiments above mentioned and punctually fulfill the engagements. in this
			 case I might obtain indulgencies for myself until these monthly paiments should clear me; but I cannot get along unless I can count on the rents of the mill as a regular resource. I pray you to
			 let
			 me hear from you immediately on the reciept of this letter, as, after this painful explanation, 
                  I should it would be as vain as inadmissible to admit the delay of writing another. be assured that it has cost me much to write this, and that I sincerely wish you well.
          
            Th:
            Jefferson
        